Citation Nr: 1414321	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Chapter 33 (Post-9/11 Bill) educational assistance benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to February 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found the Veteran was not entitled to Post-9/11 Bill education benefits.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of her May 2011 Substantive Appeal, the Veteran checked the box to indicate that she wanted a hearing before a Veterans Law Judge of the Board at the local VA office (i.e., a Travel Board hearing).  No action appears to have been conducted in response to the Veteran's request for a Travel Board hearing.  The Board acknowledges this may be due to the fact that this appeal was adjudicated by the Education Center at the St. Louis, Missouri, RO and the record reflects the Veteran lives in Tennessee.  Nevertheless, Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Therefore, a remand is required in this case to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Please take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with her request. The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


